Citation Nr: 0943189	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1946 to 
September 1948. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
bilateral hearing loss. 

In June 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

In August 2008 the Board remanded the claim in order for 
further records and clarification from the Veteran's private 
audiologist.  No additional information was received. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's hearing loss disability was manifest in service 
or within one year of service discharge or is causally 
related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2006. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.   

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In August 2008 the Board remanded the claim in order to get 
additional private records, and further clarification from 
the Veteran's private audiologist.  The Veteran was sent 
three letters requesting an authorization and consent form to 
release information for Dr. I.K, however no response was 
received.  The VA has substantially complied with the Board 
remand.  

VA has obtained service medical records, tried to assist the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
his disability, and afforded the Veteran the opportunity to 
give testimony before the Board, which he did.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for bilateral hearing 
loss.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The service treatment records (STR's), include an entrance 
examination at enlistment which noted normal hearing in both 
ears and a hearing examination upon discharge which noted no 
diseases or defects.  Both examinations are entirely negative 
for complaints, or diagnosis of, hearing loss.  

Despite the results shown on the STR's, the Veteran maintains 
that his hearing loss is due to exposure to M1 rifles during 
military service.  

At a December 2006 VA audiology examination, the Veteran's 
hearing assessment was bilateral hearing within normal limits 
through 1000 Hz, sloping to severe high frequency 
sensorineural hearing loss bilaterally.  The Veteran reported 
exposure during service at the rifle range without use of 
hearing protection and no post-service occupational or 
recreational noise exposure.  He also reported that he had 
his first audiological evaluation 20 years prior but had 
noticed difficulty hearing before then.  The examiner opined, 
based on a review of the examination results, the history 
provided by the Veteran, and information in the claims file, 
that it was less likely than not that the Veteran's hearing 
loss was caused by or a result of his military service.  The 
examiner explained that due to advanced age, presbycusis was 
likely a contributing factor to the hearing loss.

At the June 2008 Board hearing the Veteran reported that he 
first noticed hearing loss 40 years ago, around 1968, but it 
wasn't until about 30 or 35 years ago that he was first 
tested and was told he had high frequency hearing loss.  The 
Veteran also reported that he was exposed to noise from M1 
rifles without ear protection during service. 

In a July 2008 letter Dr. I.K., a private audiologist, 
diagnosed the Veteran with moderate to severe high frequency 
sensorineural hearing loss in both ears.  He noted the 
Veteran's reported noise exposure in service and opined that 
it was more than likely that the Veteran's hearing loss was 
caused by multiple use of M1 rifles while in service from 
1946 to 1948.  However, the audiologist offered no rationale 
for his opinion, and it does not appear that he reviewed the 
Veteran's claims file; therefore his opinion is of limited 
probative value. 

The claim was remanded in August 2008 in order for additional 
records and further clarification from Dr. I.K.; however, the 
Veteran did not provide the requested authorization and the 
VA was unable to assist in getting the additional 
information.  Nor did the Veteran submit the additional 
information himself. 

The Veteran is currently diagnosed with bilateral hearing 
loss.  The Board concedes that the Veteran was exposed to 
noise during service.  There is no evidence, nor does the 
Veteran contend, that he experienced any hearing loss during 
service or within a year thereafter.  The Veteran himself 
testified that he did not notice any hearing loss until the 
late 1960's, approximately 20 years after service.  
Additionally, there is no medical evidence of hearing loss 
until the December 2006 VA examination.  There is no evidence 
of continuity of symptomatology of bilateral hearing loss 
from service or during the 50 years before this disability 
was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).

The VA examiner opined that the Veteran's hearing loss was 
less likely than not caused by or a result of his military 
service but explained that because of the Veteran's advanced 
age, presbycusis was likely a contributing factor to the 
hearing loss.  While Dr. I.K. opined that the Veteran's 
hearing loss was most likely due to his in service noise 
exposure, he did not present a rationale in support of his 
conclusion, and therefore his opinion is of limited probative 
value.  The weight of the medical evidence is against a 
finding that the Veteran's hearing loss was caused by his 
service. 

The Veteran has argued that his bilateral hearing loss is due 
to service, however, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
bilateral hearing loss and his views are of no probative 
value.  While the Veteran's lay assertions have been 
considered, they do not outweigh the other medical evidence 
of record, the most probative of which shows that there is no 
relation between the Veteran's current hearing loss and his 
in service noise exposure.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Hearing loss was not shown in service or manifest to a 
compensable degree within one year of service discharge.  
Absent any competent and probative medical evidence relating 
the Veteran's current hearing loss disability to service, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for a hearing 
loss disability is not warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


